DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 14, 2021 has been entered. Claims 1-24 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed January 15, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8, 10-19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US 2013/0060233) in view of Politis (US 2014/0058353).
Regarding claim 1, O’Connor discloses a wearable drug delivery device (10, Fig 1A) comprising: an outer housing (12, Fig 1A); a drug storage container (50, Fig 1B) positioned at least partially within the outer housing (See Fig 1B); and an insertion mechanism (200, Fig 1B) positioned at least partially within the outer housing (See Fig 1B) and including: an insertion mechanism housing (202, Fig 6A), a biasing member (210, Fig 6A), a delivery member (214 and 234, Fig 6A) connected or configured to be connected in fluid communication with the drug storage container (Para 0059, lines 21-27), the delivery member being moveable between a first position (See Fig 6A) wherein an insertion portion of the delivery member is positioned within the outer housing (Para 0062) and a second position (See Fig 6B) wherein the insertion portion of the delivery member is positioned exterior to the outer housing for insertion into a patient (Para 0063), a hub (212, Fig 6A) operably coupled with the delivery member (See Fig. 6A), and wherein the insertion mechanism housing is operably coupled with the hub (the hub is coupled to the insertion mechanism housing through the spring 210 and clip 218, See Fig 6B).
O’Connor does not explicitly disclose a rotational biasing member configured to rotate the insertion mechanism housing, wherein at least a portion of the rotational biasing member extends completely around at least a portion of the insertion mechanism other than the rotational biasing member and wherein the insertion mechanism housing is operably coupled with the hub such that initial rotation of the insertion mechanism housing causes the delivery member to move axially from the first position to the second position.
Politis teaches an insertion mechanism including: an insertion mechanism housing (112, Fig 17), a rotational biasing member (108, Fig 17) configured to rotate the insertion mechanism housing (Para 
Modifying the insertion mechanism disclosed by O’Connor to instead be the insertion mechanism taught by Politis would result in an insertion mechanism that maintains a degree of comfort for the user (Para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism disclosed by O’Connor to instead be the insertion mechanism taught by Politis would result in an insertion mechanism that maintains a degree of comfort for the user (Para 0010).
Regarding claim 2, the modified invention of O’Connor and Politis discloses the insertion mechanism housing (112, Fig 17 –Politis) comprises a cylindrical portion (See Fig 17 –Politis) and at least a portion of the delivery member is positioned within the cylindrical portion when the delivery member is in the first position (See Fig 18A -Politis).
Regarding claim 3, the modified invention of O’Connor and Politis discloses the insertion mechanism housing (112, Fig 17 –Politis) comprises a first guide surface (116, Fig 17 –Politis) and the 
Regarding claim 4, the modified invention of O’Connor and Politis discloses at least a portion of the first guide surface (116, Fig 17 –Politis) extends in an axial direction and a circumferential direction (See Fig 18A –Politis).
Regarding claim 5, the modified invention of O’Connor and Politis discloses a second guide surface (122, Fig 17 –Politis) fixed rotationally with respect to the outer housing, wherein the outwardly extending follower is configured to slidably engage the second guide surface to facilitate axial movement of the hub during rotation of the insertion mechanism housing (Para 0102; See Figs 18A-18B -Politis).
Regarding claim 6, the modified invention of O’Connor and Politis discloses the insertion mechanism housing (112, Fig 17 –Politis) is rotatable about a rotational axis and the rotational axis is parallel to a longitudinal axis of the delivery member (132 and 134, Fig 18B –Politis) (See Fig 18A –Politis).
Regarding claim 8, the modified invention of O’Connor and Politis discloses a first abutment member (168, Fig 15B; Para 101, lines 1-5 -Politis) having a first position (See Fig 15B -Politis) wherein the first abutment member engages the insertion mechanism housing (Para 0091, lines 1-5 -Politis) to prevent the rotational biasing member from rotating the insertion mechanism housing and a second position ( See Fig 15C –Politis) wherein the first abutment member is disengaged from the insertion mechanism housing to allow the rotational biasing member to rotate the insertion mechanism housing (Para 0091, lines 1-5 -Politis).
Regarding claim 10, the modified invention of O’Connor and Politis discloses a drive mechanism (100, Fig 1B -O’Connor) positioned at least partially within the outer housing (12, Fig 1A -O’Connor) (See 
Regarding claim 11, the modified invention of O’Connor and Politis discloses at least one fluid conduit (30, Fig 6A –O’Connor) positioned at least partially in the outer housing (12, Fig 1A –O’Connor) and configured to fluidly connect the delivery member (132 and 134, Fig 18B –Politis) and the drug storage container (Para 0059, lines 21-27), the at least one fluid conduit being coupled to the hub such that at least a portion of the fluid conduit and the hub translate jointly during insertion of the delivery member into the patient (See Figs 6A-B –O’Connor).
Regarding claim 12, the modified invention of O’Connor and Politis discloses the rotational biasing member (108, Fig 17 –Politis) comprises a torsion spring (Para 0101, line 8).
Regarding claim 13, the modified invention of O’Connor and Politis discloses the delivery member (132 and 134, Fig 18B –Politis) comprises a needle (132, Fig 18B –Politis).
Regarding claim 14, the modified invention of O’Connor and Politis discloses the needle (132, Fig 18B –Politis) has a hollow interior (See Fig 18B –Politis).
Regarding claim 15, the modified invention of O’Connor and Politis discloses at least a portion of the rotational biasing member (108, Fig 17 –Politis) surrounds the insertion mechanism housing (112, Fig 17 –Politis) (See Fig 18A).
Regarding claim 16, the modified invention of O’Connor and Politis discloses the insertion mechanism (108, 112, 128, 132, 134, Fig 17 –Politis) lacks a cover surrounding the rotational biasing member (housing 102 in Politis is interpreted as an outer housing and is thus not a part of the insertion mechanism. Therefore, the modified invention of O’Connor and Politis does not comprise a cover as part of the insertion mechanism).

Regarding claim 18, the modified invention of O’Connor and Politis discloses an opening (opening that membrane 254 covers before use, Fig 1C –O’Connor) formed in the wall of the outer housing (12, Fig 1A –O’Connor), wherein the insertion portion of the delivery member extends through the opening in the second position (Para 0053 –O’Connor).
Regarding claim 19, O’Connor discloses a method comprising: providing a wearable drug delivery device (10, Fig 1A) comprising an outer housing (12, Fig 1A), a drug storage container (50, Fig 1B) positioned at least partially within the outer housing (See Fig 1B), and an insertion mechanism (200, Fig 1B) positioned at least partially within the outer housing (See Fig 1B), the insertion mechanism including an insertion mechanism housing (202, Fig 6A), biasing member (210, Fig 6A), a delivery member (214 and 234, Fig 6A), a hub (212, Fig 6A) operably coupled with the delivery member (See Fig. 6A), the insertion mechanism housing being operably coupled with the hub (the hub is coupled to the insertion mechanism housing through the spring 210 and clip 218, See Fig 6B); 4Application No. 16/951,893Docket No.: 32263/52293CON2Amendment dated April 14, 2021positioning the outer housing in contact with a patient (Para 0063); releasing the biasing member to move the delivery member from a first position (See Fig 6A) wherein an insertion portion of the delivery member is positioned within the outer housing (Para 0062) to a second position (See Fig 6B) wherein the insertion portion of the delivery member is inserted into the patient (Para 0063); and moving a drug out of the drug storage container into the patient via the delivery member (Para 0042, lines 7-13).
O’Connor does not explicitly disclose a rotational biasing member configured to rotate the insertion mechanism housing, wherein at least a portion of the rotational biasing member extends completely around at least a portion of the insertion mechanism other than the rotational biasing member and wherein the insertion mechanism housing is operably coupled with the hub such that 
Politis teaches an insertion mechanism including: an insertion mechanism housing (112, Fig 17), a rotational biasing member (108, Fig 17) configured to rotate the insertion mechanism housing (Para 101, lines 12-15), wherein at least a portion of the rotational biasinq member extends completely around at least a portion of the insertion mechanism other than the rotational biasinq member (See Fig 18A), a delivery member (132 and 134, Fig 18B) connected or configured to be connected in fluid communication with a drug storage container (Para 0066), the delivery member being moveable between a first position (See Fig 18A) wherein an insertion portion of the delivery member is positioned within an outer housing (102, Fig 18A) and a second position (See Fig 18B) wherein the insertion portion of the delivery member is positioned exterior to the outer housing for insertion into a patient (Para 0103), a hub (128, Fig 17) operably coupled with the delivery member, and wherein the insertion mechanism housing is operably coupled with the hub such that initial rotation of the insertion mechanism housing causes the delivery member to move in an axial direction (Para 0103, lines 1-10).
Modifying the insertion mechanism disclosed by O’Connor to instead be the insertion mechanism taught by Politis would result in an insertion mechanism that maintains a degree of comfort for the user (Para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism disclosed by O’Connor to instead be the insertion mechanism taught by Politis would result in an insertion mechanism that maintains a degree of comfort for the user (Para 0010).
Regarding claim 21, the modified invention of O’Connor and Politis discloses the at least a portion of the rotational biasing member (108, Fig 17 –Politis) extends completely around at least a portion of the insertion mechanism housing (112, Fig 17 –Politis) (See Fig 18A).

Regarding claim 24, the modified invention of O’Connor and Politis discloses at least a portion of the torsion spring (108, Fig 17 –Politis) directly contacts the insertion mechanism housing (112, Fig 17 –Politis) to apply a biasing force directly to the insertion mechanism housing (Para 0101, lines 15-17 –O’Connor).
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US 2013/0060233) in view of Politis (US 2014/0058353) and in further view of Stefanov (US 2017/0296742).
Regarding claim 7, the modified invention of O’Connor and Politis discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose the rotational axis of the insertion mechanism housing is coaxial with the longitudinal axis of the delivery member.
Stefanov teaches a wearable drug delivery device (10, Fig 1) comprising: an outer housing (10 and 12, Fig 1); a drug storage container (156, Fig 2) positioned at least partially within the outer housing (See Fig 2); and an insertion mechanism (135, Fig 9) positioned at least partially within the outer housing (See Fig 2) and including: an insertion mechanism housing (136 and 60, Fig 16), a rotational biasing member (108, Fig 7) configured to rotate the insertion mechanism housing (Para 0050-Para 0051), a delivery member (148, Fig 9) connected or configured to be connected in fluid communication with the drug storage container (Para 0053), the delivery member being moveable between a first position wherein an insertion portion of the delivery member is positioned within the outer housing and a second position wherein the insertion portion of the delivery member is positioned exterior to the outer housing for insertion into a patient (Para 0050-Para 0051), a hub (142, Fig 9) operably coupled with the delivery member (See Fig 9), and wherein the insertion mechanism housing is operably coupled with the 
Modifying the insertion mechanism disclosed by O’Connor and Politis to have the delivery member be positions in the center of the insertion mechanism housing as taught by Stefanov would result in a rotational axis of the insertion mechanism housing that is coaxial with the longitudinal axis of the delivery member as seen in Fig. 16 of Stefanov.
Stefanov teaches that a rotational axis of the insertion mechanism housing that is coaxial with the longitudinal axis of the delivery member and a rotational axis of the insertion mechanism housing that is not coaxial with the longitudinal axis of the delivery member could be used to achieve the same result (penetrating and withdrawing a needle as described in Para 0019) and thus a rotational axis of the insertion mechanism housing that is coaxial with the longitudinal axis of the delivery member and a rotational axis of the insertion mechanism housing that is not coaxial with the longitudinal axis of the delivery member were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Connor and Politis to substitute a rotational axis of the insertion mechanism housing that is not coaxial with the longitudinal axis of the delivery member in place of a rotational axis of the insertion mechanism housing that is coaxial with the longitudinal axis of the delivery member, as taught by Stefanov since it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 23, the modified invention of O’Connor and Politis discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose the at least a portion of the rotational biasing member is centered around at least a portion of the delivery member.

Modifying the insertion mechanism disclosed by O’Connor and Politis to have the delivery member be positions in the center of the insertion mechanism housing as taught by Stefanov would result the at least a portion of the rotational biasing member (108, Fig 18A –Politis) is centered around at least a portion of the delivery member (modified to be centered as seen in Fig. 16 of Stefanov).
Stefanov teaches that a rational biasing member that is centered around the delivery member and a rational biasing member that is not centered around the delivery member could be used to achieve the same result (penetrating and withdrawing a needle as described in Para 0019) and thus a rational biasing member that is centered around the delivery member and a rational biasing member that is not centered around the delivery member were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time .
Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US 2013/0060233) in view of Politis (US 2014/0058353) and further in view of Holman (US 5104380).
Regarding 9, the modified invention of O’Connor and Politis discloses all of the elements of the invention as discussed above. The modified invention discloses the insertion mechanism housing (112, Fig 17 –Politis) includes a cylindrical portion (See Fig 17 –Politis) and the first abutment member (168, Fig 15B; Para 101, lines 1-5 -Politis), however, is silent regarding a second abutment member extending outwardly from the cylindrical portion, the second abutment member engaging the first abutment member when the first abutment member is in the first position.
Holman teaches a rotational housing (3, Fig 3) comprising a second abutment member (“spline”, Col 5, lines 28-30), the second abutment member engaging the first abutment member (50, Fig 3) when the first abutment member is in the first position (Col 5, lines 28-30; Col 5, lines 41-53).
Modifying the first abutment member and the cylindrical portion disclosed by O’Connor and Politis to be the first abutment member and cylindrical portion comprising the outwardly extending second abutment member as taught by Holman would result in an insertion mechanism housing (112, Fig 17 –Politis) that includes a cylindrical portion and a second abutment member (“spline” -Holman) extending outwardly from the cylindrical portion, the second abutment member engaging the first abutment member (50, Fig 2 –Holman) when the first abutment member is in the first position (similarly to how Holman description in Col 5, lines 28-30).
Holman teaches that a cylindrical portion without a second abutment member and a cylindrical portion with a second abutment member could be used to achieve the same result (prevent rotation of 
Regarding 20, the modified invention of O’Connor and Politis discloses all of the elements of the invention as discussed above. The modified invention disclose releasing the rotational biasing member (108, Fig 17 –Politis) comprises disengaging a first abutment member (168, Fig 15B; Para 101, lines 1-5 -Politis) , however, is silent regarding a second abutment member extending outwardly from a cylindrical portion of the insertion mechanism housing.
Holman teaches a rotational housing (3, Fig 3) comprising a second abutment member (“spline”, Col 5, lines 28-30) and releasing the rotational biasing member (6, Fig 3) comprises disengaging a first abutment member (50, Fig 3) from the second abutment member extending outwardly from a cylindrical portion of the rotational housing (Col 5, lines 28-30; Col 5, lines 41-53).
Modifying the first abutment member and the cylindrical portion disclosed by O’Connor and Politis to be the first abutment member and cylindrical portion comprising the outwardly extending second abutment member as taught by Holman would result in an insertion mechanism housing (112, Fig 17 –Politis) that includes a cylindrical portion and a second abutment member (“spline” -Holman) extending outwardly from the cylindrical portion and releasing the rotational biasing member (108, Fig 17 -Politis) comprises disengaging a first abutment member (50, Fig 3 -Holman) from the second abutment member (Col 5, lines 28-30; Col 5, lines 41-53).
.
Response to Arguments
	Applicant’s arguments regarding Stefanov have been fully considered but are moot in view of the current rejection that relies on O’Connor (US 2013/0060233) and Politis (US 2014/0058353) to teach the amended independent claims. Stefanov is still utilized to teach dependent claims 7 and 23, however, it is used to teach the positioning of the delivery member and not any elements of the rotational biasing member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783